Earl Warren: Number 561, Bart Luis Caritativo, Petitioner, versus People of the State of California. Mr. Davis, you may proceed.
George T. Davis: May it please the Court, and counsel at the counsel table. This case involves the two questions which have arisen in connection with the trial of a man named Bart Luis Caritativo. Both of these questions have to do with a question of due process in the application of certain California statutes. Statutes are different and I think that if I could make a thumbnail statement about the facts of the case I will bring the questions to the Court's attention most quickly and more to the point. Caritativo was arrested in Marin County which is a suburb of San Francisco and charged with murder, the murder of two people. He was arrested sometime in late 1954 and he was brought to trial in January of 1955 before a superior court judge with a duly impaneled jury and at that time he had two lawyers who were representing him and under California law which requires that if you are going to enter a plea of not guilty by reason of insanity that must be a separate plea. There are two pleas that must be made. This man had only entered by and through his lawyers a plea of not guilty. Now, an unusual thing happened in this case pretty much without precedent in many respects. On the second day of the trial after witnesses had testified for the prosecution, Mr. Caritativo unexpectedly to all concerned got up in the courtroom and made a statement that he wanted to change lawyers. I believe they were three or four or five prosecution witnesses who had already testified, the jury had been impaneled of course and the trial was on and he got up and made the statement. The trial judge stopped the trial, asked him what his reasons were for changing lawyers. And he said in effect that he no longer trusted his lawyers. He vacillated somewhat about it, but the judge then took an adjournment and said in effect I'm going to look into this. There was a hearing in chambers outside of the presence of the jury. He was questioned again why he was discharging his lawyers and whether he really wanted another lawyer or just wanted to add a lawyer and he said he very vacillated around. Finally, the judge gave him 24 hours to see if he could find himself another lawyer. Meanwhile, the jury was coming in and going out but none of these proceedings were going on in front of the jury. They were just sitting in or standing around the courtroom waiting.
Charles E. Whittaker: Were this first two lawyers appointed lawyers?
George T. Davis: They were not appointed lawyers. They had been retained apparently under whatever circumstances, I do not know, but they were not court-appointed lawyers. Now about the second day of the discussions, I was contacted by a friend of this man --
Felix Frankfurter: Would it be interrupting you if you stated what proposition of law you're here to earn?
George T. Davis: Not at all. I thought I could come to it quicker this way but I have two propositions --
Felix Frankfurter: What is it? What are the questions of law on which you solicit a decision?
George T. Davis: One question of law is whether it has to do with a question involving present or rather insanity after a conviction, after a conviction and a sentence. And that question is framed in our -- in our -- as our -- in our brief here in this way. May the life of an insane prisoner under sentence of death be taken by the State as the result of a non-reviewable ex parte determination of the crucial fact of sanity made by a single executive officer. Now, this is the question that was before this Court in the Phyle case. It's exactly the same question and the circumstances are such that we are now here again on that question. There is a second question, and that second question is as to the constitutionality of the --
Felix Frankfurter: But on this first question is a pure question of law, isn't it?
George T. Davis: It would seem to be, yes.
Felix Frankfurter: Now why all of this and why do we -- why do you take the time into all these preliminaries?
George T. Davis: I think --
Felix Frankfurter: Go on.
George T. Davis: -- they're necessary, they're pertinent to the second question.
Felix Frankfurter: All right.
George T. Davis: More than --
Felix Frankfurter: Not to the first?
George T. Davis: Not necessarily to the first, you're quite right. Now with reference to the second question --
Felix Frankfurter: What do you mean not necessarily? Are they at all relevant?
George T. Davis: Yes, I think they may be relevant.
Felix Frankfurter: They may be relevant --
George T. Davis: They may be relevant. I think I'll point out where and why is --
Felix Frankfurter: What's the second question?
George T. Davis: Yes, they'll be -- I think they are relevant to the first question also to a certain extent.
Felix Frankfurter: What is the second question?
George T. Davis: The second question is whether as -- as to the constitutionality of the California law and procedure thereunder whereby this petitioner was not permitted to enter a plea of not guilty by reason of insanity at the end of the trial of his case in the California Superior Court and prior to judgment. Now -- that I have to go into the facts in order to indicate how that question arose. When I came into the case on the second or third day and after three or four days of discussion back and forth, I was appointed by the Court to represent this man as his counsel in the trial and the two other counsel were dismissed.
Felix Frankfurter: Now at that point, what have been the pleadings in the case?
George T. Davis: Not guilty was the only pleading in the case at that point.
Felix Frankfurter: And is that the only plea could have been at that point?
George T. Davis: Well, previous to that point he could have entered a plea of not guilty and not guilty by reason of insanity. In which event under California law, he would have had a trial on the not guilty plea at the end of which he would have a trial on his plea of not guilty by reason of insanity if found guilty in the first trial.
Felix Frankfurter: But he does pled not guilty?
George T. Davis: He just pled not guilty.
Felix Frankfurter: Therefore -- therefore the trial would be on that plea of not guilty?
George T. Davis: That's all the trial would be on. And of course the trial would only be on the plea of not guilty anyhow except for the fact that if the double plea had been entered he would have the right to an additional trial at the end of the first trial. This is not like the federal procedure where all matters are tried in one trial. Now the first -- the reason I think these facts become somewhat pertinent is because on the very first day that I was brought into the case as counsel, I told the trial judge -- and it's in the record, that I thought this man was insane, that I had doubts about it and that I didn't know whether I had or was representing a sane client. I said to the judge that I did -- also didn't know. I wanted a mistrial and I moved for it and it was denied. I said let's start anew, it was denied. I said then, Your Honor, may I enter a plea of not guilty by reason of insanity at the end of this trial so that he may have some hearing on this issue. The judge said no, you may enter that plea now if you wish. You may now enter it. I said I can't fairly or properly enter it now because I would have no right to make a voir dire examination of this jury which I would have if I entered a plea of not guilty by --
Felix Frankfurter: The insanity -- the issue of insanity is -- is that tried before the same jury?
George T. Davis: Well it may either be tried before the same jury or before another jury. It's in the discretion of the Court. I -- I said to the judge in my effort to try to find a way out of this, if you won't give me a mistrial then I don't want to plead not guilty by a reason of insanity the first day I come in to this trial and thereby practically convict the man before this jury because of the implications that will come from that statement or with that --
Felix Frankfurter: Would that -- would that plea of -- contingent plea of insanity have to be known by the jury?
George T. Davis: Well I -- I felt that it would have to be and the judge insisted that it be done in open court. The judge --
Felix Frankfurter: I thought -- I thought the philosophy behind the California legislation is to sever the two questions and not have a single jury be confused by two very disparate issues, is that right?
George T. Davis: Well, that maybe the philosophy but the practice is to have the same jury tried both cases.
Felix Frankfurter: After they are through with the merits so to speak of the conviction --
George T. Davis: Yes, Your Honor. After they have convicted a man presumably on the grounds that he is sane then they have to try him on the question whether he's innocent.
Felix Frankfurter: But isn't it true that they wanted to keep the issue of mentally irresponsibility out of the case and make it a separate traversable issue after guilt has been determined?
George T. Davis: That's the theory behind it, sir. That is correct.
Felix Frankfurter: Well, is that the practice, too?
George T. Davis: Well, with the Wells case and other cases now the practice is beginning to merge so that we're almost getting to the point now where we tried the sanity question in the first case only we just don't call it sanity. We call it mitigation or something else. Now, getting back to this, this was a very, very -- an impossible dilemma to be in. I -- and I explained this to the Court and said that I think the solution to it is very simple, just let the plea of not guilty by reason of insanity be entered after the first trial is over and before the jury is dismissed.
Felix Frankfurter: Let me ask you this, suppose you had served nothing, you went to the trial of -- of the main issue under California law in case the defendant had been -- he was convicted, would you then have been barred from saying, “Your Honor, I now enter -- I now -- or to bring to Your Honor's attention that person just convicted is insane and I'm already going to the issue on that.”
George T. Davis: Insane at the time of the commission of the offense?
Felix Frankfurter: Yes.
George T. Davis: Yes, you would be barred and that's what happened in this case.
Felix Frankfurter: That is California law?
George T. Davis: That is apparently the California law as it is --
Felix Frankfurter: You say apparently, what do you mean --
George T. Davis: Well it is the California law as it stands now and the way the statutes are interpreted and I am not for years, that this was an unconstitutional interpretation and application of these statutes.
Felix Frankfurter: But why is it -- why is it -- it may be a wrong interpretation but why is it an unconstitutional one?
George T. Davis: Well, because --
Felix Frankfurter: Why is it unconstitutional for California to say in the light of the experience one has had in American criminal trials about the defense of insanity, counsel must make that charge at the beginning to say that (a) their client didn't commit the crime or if he did, he was insane at the time but we tried the issue separately? What is unconstitutional about that?
George T. Davis: Well I think it's -- it's a denial of due process depending on facts that may develop such as the very fact that developed in this case. I didn't come into the case, I was appointed by the Court. I didn't seek to come into this case. I didn't come into it until two days after the case had started. I didn't know that there was any doubt about this man's sanity in any way, shape, or form that I could've raised it by a plea previously. It's true you may say that while he had counsel and he's bound by what his counsel did but I feel, Your Honor, that if as in this case or as in a proper extension of what happened in this case, if as a trial proceeded where you suddenly realized that you were defending a man who was insane at the time the crime was committed, why shouldn't you have a right to put that plea in --
Felix Frankfurter: Are you (Voice Overlap) --
George T. Davis: -- if that developed after you got into it? Excuse me.
Felix Frankfurter: Are you prepared to tell this Court that it's the adjudication of California that if a counsel is defending a person for murder or a burglary or whatnot, without any possible basis for claiming insanity at the time when he puts -- puts in the plea of not guilty and that goes to issue, but that it's subsequent without any reason for a non-disclosure before or knowledge before, if subsequently knowledge has come to counsel that in fact you're dealing with a mentally unbalanced person or a mentally sick person or whatever the phrasing of your statutes are, that such subsequently acquired knowledge would not be brought to the attention of the Court in the plea of insanity then tried after conviction? Are you prepared to tell this Court?
George T. Davis: I'm prepared to say that that's exactly --
Felix Frankfurter: And that's the law.
George T. Davis: -- what the Court held in this case. That's exactly what the Court held in this case. There was a hearing in front of the Court after the finding of guilty and before sentence.
Felix Frankfurter: But you already knew yourself, by your own statement, indicated that something was stirring in your mind that made you wonder whether this fellow wasn't insane.
George T. Davis: That's right, Your Honor.
Felix Frankfurter: So you had some previous knowledge and is not the case that I put to you, namely where there's no basis for putting in a plea --
George T. Davis: Oh, but Your Honor --
Felix Frankfurter: -- contingently.
George T. Davis: But Your Honor, I didn't -- remember, I didn't come into this case until after this was done. I didn't come into this case --
Felix Frankfurter: But then you --
George T. Davis: -- until after the --
Felix Frankfurter: I understood you, the trial court said, “If you want to make that plea contingently, make it now, didn't he?
George T. Davis: Yes, the judge did say that.
Felix Frankfurter: Well then you were in a position then and there to put in that contingent plea.
George T. Davis: Well, I don't think that I was in fairness and in respect -- and out of respect and care for the rights of this man because if I had put the plea in at that time, I would've then been deprived of what I think is another very fundamental right. When you enter a plea of not guilty by reason of insanity previous to the beginning of a trial, at the time of the examination of the jury on -- who are going to try both issues presumably, you have a right to voir dire examine jurors both as to the question of guilt or innocence and also with reference to their attitudes about the insanity plea.
Felix Frankfurter: You have to establish for me at least, one further adjudication of California courts, namely that if you didn't know at the time you examined the jury on the main issue and therefore wouldn't brought -- wouldn't examine him on the voir dire, use of insanity that if that same jury is impaneled to try the issue of insanity, you wouldn't have another chance of having an examination of the man there abused regarding insanity. Has that been established by California? You're asking us to make a lot of (Voice Overlap) --
George T. Davis: I understand.
Felix Frankfurter: -- judgments of the California law which may only not being settled but unless it is settled, we can't speculate that all this carefully constructed --
George T. Davis: Well --
Felix Frankfurter: -- scheme of California is unconstitutional.
George T. Davis: But Your Honor, I will say dispositively about that subject as it developed in this case. The judge made it clear that a plea of insanity could be entered before the trial was ended. He also made it clear that there would be no further voir dire examination of that jury. And it was my position and expectation that I would have to go to trial then, in front of that same jury on a plea of insanity without having had any voir dire examination or any right to interrogate or examine those jurors. Now I -- I had to assume that that was the -- that was the law as far as I was concerned because that's what the judge said.
Felix Frankfurter: But what you say has been -- what you tell us is the construction of the California scheme of guilty because of -- despite insanity or because of it, what you say has been the construction is in -- as a matter of fact the law of about 46 states in this union, namely that you must make your examination of voir dire even in order to acquit your client or let him go or on the question of insanity, that's the common place for it. And this measure in California was the so-called “forward measures,” as I believe it so have been.
George T. Davis: Well I've -- I've had an opinion, if I may say it, that some years ago when this question did come up about the double pleas and it was sustained as constitutional, that maybe in the interim after an opportunity to look at it, it may not be as constitutional as it was thought to be at that time. And I think the time has come for a reappraisal in this case on these facts because you have to -- we have to come to it in a case that presents the facts. This case on these facts may bring us to the -- or may bring the Court, may I respectfully say, to a reappraisal of the due process phases of that.
Felix Frankfurter: I'm taking your time because I don't want you to assume your short time on this second question --
George T. Davis: I understand.
Felix Frankfurter: -- considering what I deemed to be the gravity of the first.
George T. Davis: Well, I will go right to the first, if I may.
Speaker: I was just looking at your petition for certiorari. Where do you raise that second question that you're talking about?
George T. Davis: It's on page 6, Your Honor.
Speaker: Page 6.
George T. Davis: In the -- oh I beg your pardon, at your --
Speaker: I'm looking at page two questions --
George T. Davis: No, I have -- I --
Speaker: The only question I see is the one that -- it's all the first question.
George T. Davis: Use -- I'm speaking of my brief. I've discussed it and argued it in the opening brief.
Speaker: You didn't raise it in your petition for certiorari, did you?
George T. Davis: I'm afraid that I may not --
Speaker: (Inaudible)
George T. Davis: I don't know whether I did or not. I don't think it was.
Speaker: All right.
George T. Davis: Thank you.
Speaker: It isn't here, is it?
George T. Davis: Well, if it isn't there, it isn't there, Your Honor. I thought it was -- I thought it had been raised --
Speaker: (Voice Overlap) -- with the main question that we've got here.
Earl Warren: If it isn't there, is it here?
George T. Davis: Well, let me -- let me come back to that on my -- on my rebuttal. That's a good question and I think it is here. I think it's here. Now, if I may -- let me take up this other question because I don't want to consume my time and Your Honor has properly put it on this without getting to the other very basic question. This question, the other one, and the real question in a sense, is the question that was before this Court in the Phyle case. Now, in that case the Court said that with reference to this question of insanity developing, present insanity developing in connection with a person who is about to be executed or who has been sentenced and is presumably to be executed. The Court said with reference to that question in the Phyle case that it was a serious constitutional question. But upon the statement of the Attorney General, and I believe it was Mr. Linn at the time, but at any rate upon the statement of the Attorney General that there was a procedure in California namely by mandamus by which this question, the constitutionality of that question could be tested, the Court said that the issue was not ripe for decision. And presumably the case went back to the California courts on the theory that there was a remedy, there was a way, there was some method in the California courts by which some form of judicial hearing or some form at least of administrative hearing could be guaranteed to a person who raised the question of presently existing insanity. Now that was the situation in California at the time the Caritativo case was first begun through the Courts on a petition for writ of mandamus. When the petition for mandamus was filed in the Caritativo case based on the Phyle case, the California courts refused to issue mandamus and said in effect and point blank, which is of course the thing that puts the issue before this Court in almost a truly legal forum. The Court said in effect, “There is no remedy by mandamus.” They even went to the extent in the -- in their opinion of saying -- in the majority opinion of saying that there is no remedy even by habeas corpus in cases such of this -- as this.
William O. Douglas: Except for --
George T. Davis: They --
William O. Douglas: -- the warden had had a hearing.
George T. Davis: Sir?
William O. Douglas: Except for the warden had had a hearing.
George T. Davis: Well, they said that the whole thing rested on the warden. That it was entirely within the scope of the warden's purview so to speak to make this decision as to whether or not present insanity existed. If they --
William O. Douglas: If the warden has a hearing besides a man that is not insane, then presumably the habeas corpus will --
George T. Davis: Well, there's no requirement of a hearing. The warden is not --
William O. Douglas: I know, but if he does have a hearing --
George T. Davis: Yes.
William O. Douglas: -- and finds the man not insane then can he --
George T. Davis: No. Then the Court -- the Court said that this is final. This is the effect of the decision on mandamus.
William O. Douglas: That cannot be tested through habeas corpus.
George T. Davis: It cannot be tested through habeas corpus and it cannot be tested by any Court in any judicial manner. Now, there was an implication in the statement of one of the judges, a concurring opinion in -- of the State Supreme Court that nevertheless this judge didn't want to go along so far as to say that he didn't think there might be some remedy in habeas corpus. He concurred. He didn't dissent, but he just implied that he thought that habeas corpus might possibly apply. So at a subsequent time a petition was filed for a writ of habeas corpus in order to be positive and certain that there was -- that the question was resolved the way it appeared to be resolved. On the petition for habeas corpus, the California Supreme Court then unequivocally said that there was no remedy in the Courts that this California statute, which provides that the warden shall make this determination was exclusive, so to speak, that it provided in its application that this might be done in secret or it might be done in any other manner without notice, without hearing, without anybody having an opportunity to be heard or be present, and that it was unreviewable by any Court and that it would be final in that sense. Now the warden, the prison authorities, have made themselves very clear on the subject. They've made themselves clear to the extent that they will not give you any information about a person as to whom you allege there is a case -- a state of present insanity. They have taken the position that they will decide that question within themselves in the prison. They will make their own decision. They will not allow, upon request, they will not allow a counsel or a representative of an allegedly insane person to bring in a psychiatrist to make an examination. They will not allow any examination of their records, of their own prison records with reference to whatever investigations they have made. They have taken a position that these are confidential and that no one is entitled to them and that the warden's final word whether it be arbitrary and capricious or otherwise, without any possibility of review, is the final word. Now, this was the ruling of the California Supreme Court on the petition for habeas corpus. And it is from that petition that we came to this Court in order -- and ask for certiorari.
Speaker: Am I wrong in thinking that in fact the warden did consult psychiatrist before he refused to bring a proceeding?
George T. Davis: The warden had said that he did consult prison psychiatrist and that based --
Speaker: That's not -- that's not disputed. You -- you (Voice Overlap) --
George T. Davis: No, that is not -- that is not disputed. And in this particular case there was even a -- a letter was written to me at one time stating substantially that the man was a schizoid personality and that he had delusions and hallucinations, and that he was psychotic or neurotic -- not psychotic, but that he was neurotic, but that they still thought that he was not insane. And when I asked if I might be allowed to look at the factual material upon which that conclusion was based I was informed that such material would not be available to me, that it was confidential. Now the position we have here of course is very similar as I'm -- as -- as far as the law is concerned, to the situation in the companion case that comes afterwards. And it puts us in this very strange position where we have the law of the State of California saying definitely, as a matter of law and in conformity, with apparently what was the common law and with what seems to be the accepted standard of justice in this kind of a subject that an insane person may not be executed. But -- and that -- and the law further states that if there is good cause appearing why -- to the effect that there is a present insanity that the warden shall mandatorily, under a mandatory statute, do certain things. But we find ourselves in the position wherein the application of this statute insofar as this case is concerned, there is no way open to a petitioner or to his counsel to take any legal steps or to make any legal moves in any way, shape, or form to protect the situation or to present the situation legally to any Court if it does develop that there is a question, a serious question, about the sanity or the present sanity of a condemned man. Now it is stated in the petition and we have -- we have pretty much followed the language that was used in connection with the Phyle case because this Court seemed to go into that subject rather carefully in the Phyle case and although it didn't make a decision, it didn't make the decision in that case on the constitutional questions because it felt that the decision or the subject matter so to speak, was not ripe for decision at that time. We certainly submit to the Court that on this particular question the matter is now ripe for decision. And we feel that the Court should consider it and make its decision. Now I would like to reserve whatever other time I have to Mr. Linn (Voice Overlap).
Speaker: Do you -- do you make any contention that the warden did not act in good faith? That he didn't act as he was required to act under the statute?
George T. Davis: No. I'm not -- I'm not contending that there was any bad faith --
Speaker: You're simply arguing --
George T. Davis: -- or that --
Speaker: -- the general question at the absence of judicial review no matter what the facts are in which the warden acted violates the process --
George T. Davis: I -- I'd like to put it in this form. I'd like to say that the absence of a judicial review is one point that I have in mind but I'd go a step further and say that under the statute, as it now stands, there is not even -- there is no provision even for an administrative hearing where anyone representing the party is allowed to appear. This is all done ex parte. And I feel that the absence of either administrative type of hearing or judicial hearing certainly is a deprivation of rights under the Due Process Clause.
Charles E. Whittaker: How are you very sure though, because I understand the circumstance, (Inaudible) that the action of the warden is aritrary, you now request to be abandoned, is that right?
George T. Davis: Well, I -- I no, I won't abandon it but I -- may I explain it to this extent. It is characterized as being arbitrary because of the failure to allow anyone representing the petitioner to have anything to do with the proceedings or to appear or to be heard. Now as to what he did to himself within the hearing, of course, I have no knowledge or no way to know what he did.
Speaker: You allege that as a conclusion of law and not an allegation of fact?
George T. Davis: I -- I'm afraid I would have to say that it's a conclusion because I know -- I don't know whether he was arbitrary or whether he just smoked the pipe and said, “I'll wait five minutes and claim that he's sane.”
Felix Frankfurter: What you're saying is the procedure is arbitrary, not that he as a person.
George T. Davis: That is a more correct statement of what I'm contending.
Earl Warren: Mr. Linn, you may proceed.
Clarence A. Linn: Chief Justice, members of the Court. The first point raised by Mr. Davis, we'll find a little -- a little basis in fact or no basis in fact in this record. Our little basis of fact in the record of the trial I believe that Your Honors have in the records of this Court, the complete record of the trial of Caritativo which came up here on certiorari in another proceeding. If necessary, we can call your attention to it. This is sufficient answer to the points. The record will show that what happened when Mr. Davis was subjected into the case one way or another was that he -- either I -- I think this man is crazy and I -- I want to plead not guilty by reason of insanity. And the judge, “Why don't you do it right now?” And he said, “No, I want a mistrial first. Part of the case had been in. The jury had been selected. I want a mistrial. I won't -- I don't want to enter a plea of not guilty by reason of insanity now. I want a mistrial now.” These -- these points were not passed upon by the Supreme Court of California in the original Caritativo case. They weren't raised by counsel on a certiorari aimed at that original case. Under Brown versus Allen they've been abandoned. They were abandoned in the Supreme Court of California. They were abandoned here. And they're still abandoned as far as I am concerned. We pointed that out in our -- our brief. One point I want to clear up about an independent psychiatrist coming into the jail to examined the man. They asked for one particular independent psychiatrist they named him. And the warden said, “No, that psychiatrist cannot come here.” We can well imagine that there may be a no particular reason for that psychiatrist not being admitted. I think I am the reason because he was admitted on another occasion. Some things transpired that were not in regulation as far as prison regulations are concerned and he couldn't come in. I don't know what the warden would have done about another psychiatrist. I told him that that was his business and that all the psychiatrists that he wanted to or he could keep them out. In accordance with his security regulations with the safety of prisoners in considering the fact that he might have a string of psychiatrists coming through making studies, as what's done in this case, studies of condemned men for papers, for learned treatises of things at that time which the prisoners themselves didn't enjoy at the time that it happened.
Felix Frankfurter: Mr. Linn, am I to infer that you're suggesting that this case could go off on the proposition that on this record -- on this record, it does not appear that the California statute precludes the opportunity of a person in the position of this petitioner to have at least an adversary proceeding before the warden? You want us to go up on --
Clarence A. Linn: No, that has never happened. There's never been an adversary proceeding before the warden.
Felix Frankfurter: Well, do you --
Clarence A. Linn: And I don't want anybody to start one now.
Felix Frankfurter: No, but the question is --
Clarence A. Linn: I'm perfectly frank about it.
Felix Frankfurter: You're raising it -- you're suggesting that if -- that if a proposal had been made at some recognized and properly accredited psychiatrist had been asked by Mr. Davis to participate in this determination by the warden, he would have had admission.
Clarence A. Linn: They have that (Voice Overlap) --
Felix Frankfurter: Therefore, that on this record we -- the constitutionality of the statute in it -- on its faith so to speak is not before us, is that what you're suggesting?
Clarence A. Linn: I made a suggestion --
Felix Frankfurter: I'm not --
Clarence A. Linn: -- before in this Court --
Felix Frankfurter: I'm not putting this thing --
Clarence A. Linn: -- I got the problem back, that I'm here because I -- I'd like to have this -- let's say this, the warden, the wardens of the state prison in California have been very humane men. If a prisoner is ill or sick and anyone here arrested wants the consolation of having that man examined, they can do it.
Felix Frankfurter: I don't want to pass -- I'm the last person who wants to pass on the constitutionality of this or any other statute unless I have to. What I want to know from you is whether I do have to pass on the statute as written or whether I can avoid that by saying as a matter of practical construction Mr. Davis didn't avail himself of a channel of inquiry that was opened to him, that would make a lot of difference to me.
Clarence A. Linn: Well, if I had a preference I'd prefer you decide it on the statute.
Felix Frankfurter: Well, I don't care about preference. I mean, my responsibility on the basis of the coercion of the record, not preference. We're not here giving out --
Clarence A. Linn: Under state (Voice Overlap) --
Felix Frankfurter: -- favoritism.
Clarence A. Linn: Dr. Diamond didn't get in. He was a -- he was the psychiatrist sent. Other psychiatrists have got in and on another occasion, Dr. Diamond got in.
Speaker: Does the record show why Dr. Diamond didn't get in?
Clarence A. Linn: No, no. That's a matter in the warden's bosom and in my bosom as to why he didn't get in.
Felix Frankfurter: Mr. Linn, you have a responsibility which I know from previous experience you're very scrupulous in discharging. Let me ask you this question, does this record, in addition to what you've just told us, permit me -- and I can only speak of my own response to them -- permit me to say, “We don't have -- I don't have to decide the constitutionality.” I -- I can say that this may -- the case may go back to California where on proper application of an appropriate psychiatrist, the warden will let him in. Can I do that?
Clarence A. Linn: Don't do it, Judge. Do it the other way.[Laughter] I fell in -- I don't say I fell into a trap but I made a statement in response in the Phyle case to a similar question. I answered it. And the Court went further than I thought my answer required it to go. I went back to California and they went further than this Court, went where I went and then they've got tired of it and they threw the whole mandamus thing out. And they used to call me mandamus Linn and now they say "you're ex-mandamus Linn" in the elevators of the state building.[Laughs]
Felix Frankfurter: Well, you did -- you did your duty, if I may say so, in the Phyle case.
Clarence A. Linn: Yes sir.
Felix Frankfurter: When you pointed out to the Court that in your view with the respondent, representing the Attorney General of the State, in your view there was a procedure of whom -- through state action. And that being so, the constitutional question couldn't be reached, not as a matter of preference. This isn't a --
Clarence A. Linn: I know.But being a modest man I came back to California, the Chief Justice of California stopped in the elevator and he says, “Linn, who declares the law in California?” I said, “See Phyle versus Duffy.” And we both parted and that point. Where you said that the chief -- the Attorney General -- to which -- which is correct, but I'd like to assume a case where the warden said, “I am satisfied with my own psychiatrist and I don't want any more of them in here.”
Hugo L. Black: Are you saying that that's what you understand the law to be that he can do that if he wants to?
Clarence A. Linn: Yes, he can do that if he wants to. As to that prison, as I'd say it's within the bosom and the conscience of --
William J. Brennan, Jr.: And you want us to decide this, Mr. Linn on that premise?
Clarence A. Linn: Yes, I would like it decided --
William O. Douglas: No matter -- no matter how wrong you may be or how right you may be, that's final.
Clarence A. Linn: That's -- that final. Wardens make their mistakes and their mistakes if they're not reviewable they're not mistakes then, I guess, I don't know. Now, the -- the facts in this case -- the facts in this case were -- before the Supreme Court of California were not only the petition filed by Mr. Davis for habeas corpus which by the way was denied without opinion, but there was also immediately preceding it a petition for mandamus which the Court went into the facts fully, and there is a record there, and that record is before this Court on certiorari which it denied. So what I say is a matter within the judicial knowledge of this Court. It showed that for over six months. Mr. Davis have been coming and going from the prison indicating that the man was insane, if he wanted to call us in Dr. Diamond in. Six months before the date of execution the warden told Mr. Davis, “I am going to rely upon my psychiatrist and I'm not going to let Dr. Diamond in.” The day before the execution, Mr. Davis filed his petition for habeas corpus. That standard operational procedure these days and a stay was granted and habeas corpus was denied and it came up -- it came up here in the -- but on the -- on the mandamus proceeding. I do -- did as I always do in these cases, I am not content to rest upon presumptions. I went into Court, the appellate court and moved to dismiss the mandamus proceeding on the ground that it was frivolous and interposed solely for the purposes of delay. And I set out all of the facts, the facts are -- are appearing in the opinion of the Supreme Court on the mandamus proceeding, they are printed as an appendix to our brief. The warden had been advised on five separate occasions by his psychiatrist that this man was not insane. And if you'll read those reports that he sets out you will see that psychiatric -- psychiatric observation is prevalent on what we call death row in San Quentin. They're the staff of psychiatrists aside from the medical officer in charge who was Admiral Wilkins who used to be in charge of the fester down here. He is -- he's in charge of all of the medical work. He has a staff of psychiatrists under him. He examined the man, the psychiatrist examined him. They said he was not insane. The warden acted on that. He said he did not need any further information. He relied upon his prison force. Now the California statute covers up with consideration. It's not anything novel. It goes way back into the English common law, the Halsbury's Laws of England which we have cited, show that in England from ancient time, a practice similar to this was filed. The sheriffs, the judge on the Circuit and down into modern times, the home office makes an investigation which is not reviewable, which is ex parte. They examined the man through a psychiatrist. The home office is advised and kept advised and that's parallel in California. The warden examines these men. He examines them from time to time. He says he sees them himself once a week on the row. The psychiatrists visit them at least 20 days before execution, 60 days after they come in. There's a continuum of movement of psychiatrists in and out of the row examining these men. They make their reports in writing to the warden. The warden has the report and goes and talk to them. That's the California system in practice. It was the British system. It is the system in most of the states of this union. Now, why it should it be in the warden? Because the warden is the last man who sees this condemned prisoner. He walks down the aisle with him. He is the man who must decide and the man who was on-the-spot that makes the decision to have judicial review or any kind of review with what we know what mental illnesses, the psychiatrists tell us, I'm fearful they may be right. I may be sane one day and insane another day. Regain my insanity then become insane again. And -- and if the contention asked for is the proper contention, well then it means today's adjudication on review goes in the waste paper basket tomorrow as useless because I may lose my sanity. Tomorrow or the next day in California, we have certain safeguards at execution. A new date of execution has to be set not less than 20, no more than 60 days from the day the judge sets the date which is that on. There'll be a two-month interval each time the man can get crazy or even crazier. And a new examination made, a new review, and so on out in the negative. That is the reason why this common law proposition is drawn up. Now you say the lack of due process, I know that's a matter close to your hearts and in particular in this case. It seems to be very close to the heart of Mr. Justice Frankfurter. Continuing my research up to the last minute --
Felix Frankfurter: I hope that's a proof of sanity, Mr. Linn.
Clarence A. Linn: What?
Felix Frankfurter: I hope that's a proof of sanity on my part.
Clarence A. Linn: We have some of the best lawyers on death row who claimed they're insane now and that are filing petitions --
Hugo L. Black: (Voice Overlap) --
Clarence A. Linn: What? Now, we tell him --
Felix Frankfurter: That's a positive answer, isn't it?[Laughter]
Clarence A. Linn: The due process to show that it worked up to the last minute, I got this during the last half of the luncheon recess. This phrase due process formulates a concept less rigid and more fluid than those envisioned in their specific -- in any other specific or particular provision of the Bill of Rights. This is a fluid thing, this due process. Some -- it's not new with our Bill of Rights, it was a magna carta and there it took the term law of the land. It's the law of the land. And I don't mean any new law that comes in that may abrogate some right but if the law of the land that have stood anciently from time immemorial is the thing that is followed, that is the law of the land. From earliest English common law right straight down to the Criminal Lunatics Act now enforced in England, the present laws in this country, that's the law of yesterday and the law of today, the law of tomorrow as projected by the American Law Institute is almost identical with this except they give this power to the warden -- to the Governor. Now, Governors in California by inference -- inferentially he has this right because I can again let you in on a state secret. The Governor gets a report of all of these matters periodically. A report from all the offices involved from this offense from the very beginning down to the moment he gets the report, a few days before execution or a month before so he can study it. In practice, every safeguard that the most meticulous student of due process would want is here. Every particular of the law of the land is observed in the --
Felix Frankfurter: What is the average number, Mr. Linn? What is -- during the last five years or -- has been the average number of capital state prisoners right for execution in California?
Clarence A. Linn: Well, I don't know the average number.
Felix Frankfurter: (Voice Overlap) --
Clarence A. Linn: There are 24 there now and it's been fairly constant. As I say they come --
Felix Frankfurter: (Voice Overlap) --
Clarence A. Linn: -- come -- come and go. In the last 10 years, Your Honors may be interested, the warden have, including the Phyle case, on three occasions certified men who in their reason, who in their belief were insane and sent them to the Superior Court. And in one case -- one case the jury found him insane, he's still in the mental hospital. Another case the jury found them sane. And then the Phyle case, they went to the mental -- mental hospital and they frankly told the people that he had -- that's about our psychiatrist, how they lean over backwards, Phyle had told them at the mental hospital that he had fooled them at the state prison. And then they asked, "Why? What did you do that for?” Phyle who thought he was out said, “Well, wouldn't you if you're wearing effects?” They certified him back under an improper certification as cured because there's no provision in the statute for certifying back as feigning. I'll rest at this point.
Earl Warren: Mr. Davis.
George T. Davis: I'd like to take just a few minutes. I -- I do enjoy and appreciate the -- Mr. Linn's sense of humor and especially on these cases. He is sometimes referred to at home as guest house clearance and I suppose that that's -- comports with his manner of handling this type of case. Now Mr. Linn makes a very interesting plea here in which he tells you how psychiatrists act and how wardens act. I could make quite a contrary statement about the subject. I'm not going to impose upon your time to do it. I presume the Court is just as aware as I am that this rather coy and subtle and suave approach by Mr. Linn on the basis of things entirely outside of the record have really no bearing on this situation.
Hugo L. Black: I'd rather note, Mr. Linn made a very fair presentation here.
George T. Davis: Well, I -- I feel that his statements on the subject of what prison psychiatrists do are at least subject to some contrary statement on my side. Now, we have felt and I think you're going to find out when you hear the facts as distinguished from the law with reference to the next case that Mr. Linn's discussion about what happens isn't quite what happens. Now, the fact to the matter as I see it is this. It's not a question whether people have a right to do something if they want to do it and such as the warden's attitude or actions here, well whether it's a situation where he can examine if he wishes to, whether he can let you come in with a psychiatrist if he wishes to, the question is do we have a right to it or not? Does the law as it should be interpreted and should be applied does due process of law as it -- as we feel it should be interpreted and applied in this case? Does it put us in the position where we have rights rather than where we just rely on the good wishes, the goodwill or the whims or the caprice of the warden in a particular case at a particular time? He won't let Dr. Diamond in but if he feels like it he'll let someone else in. Now we take the position that we are entitled to an application and to an interpretation of the law that clarifies that situation. Either we have a right to go there and we have a right to have some kind of a hearing, and we have a right to do something other than secrecy and ex parte procedure or we don't. Now, this endless argument about the endless petitions, it's been made many times that if you don't watch out you're going to find a petition here sort of as was set in the Nobles case. Petitions will continue to be made dependent upon the fecundity of the ideas of the -- of the prisoners. Well, I think the answer is also contained in the Nobles case. After all, petitions for certiorari can be filed just about as fast as often as anybody can draw up a piece of paper and file them but they're not granted. And the Courts have a right and there is a place and a way where these endless procedures can be prevented and can be stopped, and it is not a fair statement of this problem to say that because it is subject of possibility of abuse that abuse must necessarily follow. I don't think that that will necessarily follow and I don't think that should be a prevailing matter before this Court. I don't know why Mr. Linn went into this discussion about the last night of filing of the petition for mandamus. But as long as he tells you what everybody else has told him, I'd like to say to the Court that since he's raised that question, I didn't even want to file a petition for mandamus. I've been reluctant because I've been an unpaid pro-bono public counsel all through in this case. And finally on the last night, I called the Catholic prison chaplain who certainly has more contact with these people than the warden or anybody else and asked him if he thought this man was insane. And he said he did. And I couldn't do anything but file that petition after a statement like that even though it was an hour or two before the scheduled time of execution. Now my position before the Court is this, and may I say this to Your Honor, that I -- I want to make one explanation. I was looking at my petition and I must say that I have filed so many petitions. I had just filed a petition in the United States District Court in which I raised both of these questions. Then I filed this petition in this Court and I have reached the point where I was just about hopeless about it. I did not put that question in the petition on file. But when I suddenly found that certiorari had been granted, I went ahead and argued the point because I thought that perhaps the subject matter had some relevance even to the first point. And I -- I must admit -- and will say frankly to the Court -- that it was argued but it is not properly before the Court on the petition. The other point, however is and I certainly submit to Your Honors that the way that Mr. Linn has vacillated in a sense about what he thinks ought to be done in the previous history of this case or this type of case would seem to indicate that in order to set this subject at rest there ought to be a decision on the fundamental basic legal question involved. Because I will concede and I don't want you, Mr. Justice Black to think that I meant anything offensive to Mr. Linn by my remark. I want to concede along with him, that if this is not set at rest as a matter of law, a very strange and perhaps difficult situation may develop in California because if there are going to be statements made or if the Court is going to send it back again on the theory that if the warden wants to do what he can do then there will be petitions and matters before the warden and we can be practically assured that the net result will be that the cases will be back up here again in several years from now because obviously it is not the intention of the warden or any of the public authorities in California to grant any hearings or give anybody a hearing on these matters. And they have pretty well made their position clear in the -- in the papers that are on file and certainly it ought to be clear in listening to Mr. Clarence Linn discuss the subject. Now, we feel that this is a matter of rights, not a matter of privilege or permission and we ask you to decide it on that basis.
Earl Warren: Very well.
George T. Davis: Thank you.